- CAPOTOSTO, J.
The administrator of the estate of Anna Maria Matarese Ferrara, who died May 15. 1927, brought suit to recover the sum of $1,200, which he claims was deposited by his intestate with the defendant and not repaid .before her death. The defendant maintains that the deposit in question was paid to the plaintiff’s intestate on January 18, 1927. The. jury returned a verdict for the plaintiff in the sum of $1,200 and interest, or $1,319.70. The defendant moves for a new trial.
The controversy revolves around a bank book which was found among the effects of .the deceased. The picture presented by the evidence in this case visualizes a condition which, fortunately for all concerned, is fast disappearing from among certain classes of our community. The decision in this instance must rest upon a common sense consideration of details too minute and interwoven to admit of special mention. It ultimately resolves itself into a question of veracity.
For plaintiff: Edwards & Angelí.
For defendant: Pettine, Godfrey & Cambio.
Tie jury heard the evidence and saw the witnesses. It undoubtedly gave due weight not only to what was said, 'but considered the manner in which the -testimony was given. Inconsistencies, deviations, over-exactness of unrecorded details and the like were fit subjects for -serious consideration. The burden to prove payment was upon the defendant. Even though a different verdict might have been possible, the jury’s finding in this case is supported by its interpretation of the evidence.
Motion for new trial denied.